Case 1:21-cr-00028-APM Document 251 Filed 06/23/21 Page 1 of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : Criminal No. 21-cr-28-6
v. :
GRAYDON YOUNG,
Defendant.
WAIVER OF RIGHT TO TRIAL BY JURY

I understand that I have a right to trial by jury. I hereby waive (give up) my right to trial by

jury.

 

Graydon You ho aaa ie

Defendant

“IC, Z—

Roberi/f ey, E 38
Counge iyle ae

 

Consented to by the United States:

Wp, Tok

 

Jeffrey S. Nestler
Assistant United States Attorney

Approved:

ye I
a

RK Date: ©/2%/ Z\
“Amit Pe

Y States District Judge
